Citation Nr: 0617010	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  02-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a hydrocelectomy.

2.  Entitlement to special monthly compensation for the loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
January 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2001 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran requested a hearing before a Veterans Law Judge, 
and a hearing was scheduled to be held on May 13, 2003, at 
the Board's offices in Washington, DC.  On the date of the 
scheduled hearing, May 13, 2003, VA received a statement from 
the veteran in which he said that he would not appear for the 
scheduled hearing and requested that his appeal be decided on 
the evidence of record.  Therefore, under the provisions of 
38 C.F.R. § 20.704(d) (2005), the appeal will be processed as 
if the appellant's request for a hearing had been withdrawn.  

In December 2003, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in April 2006.

In addition to remanding the two issues listed on the title 
page of this decision, which are issues on which the 
appellant completed his appeal by filing a timely substantive 
appeal, the Board's December 2003 remand, in accordance with 
the holding in Manlincon v. West, 12 Vet. App. 238 (1999), 
remanded two other issues on which the veteran had initiated 
an appeal by filing a timely notice of disagreement but on 
which VA had not furnished him a statement of the case.  
While this case was in remand status, the RO furnished the 
veteran a statement of the case in November 2004 on those two 
issues and in a cover letter notified him that under 
applicable regulations he had a period of 60 days to complete 
an appeal on the two issues by filing a timely substantive 
appeal.  As the veteran did not file a substantive appeal as 
to these two issues, they are not before the Board for an 
appellate decision.


FINDINGS OF FACT

1.  Post-operative residuals of a hydrocelectomy are 
primarily manifested by pain in the left testicular and left 
scrotal area without complete atrophy of either testicle.

2.  The disability picture presented by the veteran's 
service-connected post-operative residuals of a 
hydrocelectomy is not exceptional or unusual.  

3.  The veteran does not have loss of use of a creative 
organ.   


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for post-operative 
residuals of a hydrocelectomy are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002); 38 C.F.R. §§ 3.321(b)(1), 3.655, 4.20, 4.115b, 
4.118, Diagnostic Codes 7523, 7804 (2005).

2.  Entitlement to special monthly compensation for the loss 
of use of a creative organ is not warranted.  38 U.S.C.A. 
§§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.350(a)(1), 3.655 
(2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in April 2004 and November 2004 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  Without good cause, the veteran failed to report 
for a VA genitourinary examination necessary to decide his 
claims on appeal.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

The veteran and his representative have had ample opportunity 
during the period of more than four years that his claims on 
appeal have been in appellate status to submit evidence and 
argument in support of the appeal or to identify existing 
material evidence and request VA's assistance in attempting 
to obtain it.  Subsequent to the VCAA notice provided to the 
appellant in 2004, his claims on appeal have been re-
adjudicated by the RO.  Therefore, the timing of the VCAA 
notice provided in April 2004 and November 2004 by the RO was 
not in any way prejudicial to the appellant.

In April 2006, the RO sent the appellant a letter notifying 
him that, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's increased rating claim and his claim 
for special monthly compensation which are denied by this 
Board decision, no disability rating, no effective date of a 
disability rating, no special monthly compensation, and no 
effective date of special monthly compensation will be 
assigned, so there is no possibility that the veteran has 
been prejudiced by the fact that the VCAA notice provided to 
him by the RO in April 2004 and November 2004 did not include 
those elements.

Failure to Report for VA Examinations 

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such necessary examination, an original 
compensation claim shall be rated based on the evidence of 
record.  Any other original claim shall be denied, and a 
claim for an increased evaluation shall be denied.  See 
38 C.F.R. § 3.655 (2005).

One of the remand orders of the Board's December 2003 remand 
was that a genitourinary examination of the veteran should be 
scheduled, the claims file should be made available to the 
examiner, and the examiner should provide medical opinions on 
questions stated in the remand orders.  

Prior to the re-certification of this appeal to the Board by 
the RO in April 2006 and while the case was in remand status, 
the genitourinary examination of the veteran requested by the 
Board's December 2003 remand was scheduled three times, and 
there is no indication in the record or any credible evidence 
of record to show that the normal procedures by which a 
veteran is notified of a VA medical examination were not 
followed.  All VA genitourinary examinations scheduled for 
the veteran were cancelled by the medical administrative 
service of a VA Medical Center when the veteran failed to 
report at the time and place of the scheduled examination, 
including examinations scheduled for December 2004, June 
2005, and October 2005.  

A VA Form 119, Report of Contact, dated in May 2005 
documented a telephone call to the RO by a woman who 
identified herself as a sister of the veteran and stated that 
the veteran did not report for a VA medical examination 
because on the day scheduled for the examination he was in a 
"rehabilitation center." 

A VA Form 119, Report of Contact, dated in August 2005 
documented a telephone call to the RO by the veteran in which 
he said that he did not report for a VA medical examination 
because he was not notified.

After the veteran's telephone call to the RO in August 2005, 
the VA genitourinary examination requested by the Board's 
December 2003 remand was again re-scheduled and the veteran 
for the third time while the case was in remand status failed 
to report.  He has not alleged that he was not notified of 
the time and place of the re-scheduled VA genitourinary 
examination or that he was for some reason unable to report 
for the examination.

The Board finds a fact that, without good cause, the 
appellant failed to report for a VA genitourinary examination 
which was necessary to decide his claim on appeal for an 
evaluation in excess of 10 percent for post-operative 
residuals of a hydrocelectomy and his claim on appeal for 
special monthly compensation for the loss of use of a 
creative organ.  In view of the fact that his claim of 
entitlement to special monthly compensation for the loss of 
use of a creative organ was not an original compensation 
claim, both of his claims currently on appeal must be denied 
under the provisions of the applicable regulation, 38 C.F.R. 
§ 3.655.

Nevertheless, the Board will proceed to explain why, even if 
the provisions of 38 C.F.R. § 3.655 did not require that the 
veteran's claims on appeal be denied, he is not entitled to 
an allowance of the benefits he has been seeking in this 
appeal.      

Evaluation of Post-operative Residuals of Left Hydrocelectomy             

A rating decision in December 2002 granted the veteran's 
claim of entitlement to service connection for residuals of a 
left hydrocelectomy.  This service-connected disability of 
the veteran is currently assigned a 10 percent disability 
evaluation.

A "hydrocele" is a circumscribed collection of fluid, 
especially a collection of fluid in the tunica vaginalis of 
the testicle or along the spermatic cord.  See Dorland's 
Illustrated Medical Dictionary 783 (Dorland's) (28th ed., 
1994).  The "tunica vaginalis testis" is the serous 
membrane covering the front and sides of the testis and 
epididymis, composed of a visceral and a parietal layer.  See 
Dorland's at 1765.  A "hydrocelectomy" is the excision of a 
hydrocele.  See Dorland's at 783.     

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

A hydrocele is not a condition listed in VA's schedule for 
rating disabilities, nor is residuals of a hydrocelectomy.  
The RO rated the veteran's service-connected residuals of a 
left hydrocelectomy by analogy to atrophy of a testicle and 
by analogy to a tender or painful scar.  

During the appeal period, the veteran has complained that he 
has pain in his scrotum, and some physicians who have 
performed clinical examinations of the veteran have found 
tenderness of his scrotum on the left side.  For example, a 
physician who conducted a VA genitourinary examination of the 
veteran in August 2002 found that he had a two inch by two 
inch hydrocele which was tender.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The version of 38 C.F.R. § 4.118, 
Diagnostic Code 7804, in effect prior to August 30, 2002, 
provided a maximum schedular evaluation of 10 percent for a 
superficial scar which was tender and painful on objective 
demonstration.  The version of 38 C.F.R. § 4.118, Diagnostic 
Code 7804, in effect since August 30, 2002, provides a 
maximum schedular evaluation of 10 percent for superficial 
scars which are painful on examination.  It may thus be seen 
that a schedular evaluation in excess of 10 percent is not 
available for residuals of a left hydrocelectomy by analogy 
to a tender or painful scar. 

38 C.F.R. § 4.115b, Diagnostic Code 7523 (2005) provides that 
complete atrophy of one testis [testicle] warrants only a 
non-compensable (zero percent) disability rating.  An 
evaluation of 20 percent requires complete atrophy of both 
testes.

Complete atrophy of either of the veteran's testicles has not 
been found by any physician who examined or treated the 
veteran during the appeal period, so entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
hydrocelectomy by analogy to atrophy of a testicle is not 
warranted in this case under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (2005).

It would not be appropriate to rate the veteran's residuals 
of a left hydrocelectomy by analogy under any of the other 
diagnostic codes of 38 C.F.R. § 4.115b, ratings of the 
genitourinary system, because none of them pertain to a 
disease or injury in which not only the functions affected 
but the anatomical localization and symptomatology are 
closely analogous to residuals of a left hydrocelectomy.  
38 C.F.R. § 4.20 (2005).

There is no basis in law or in fact to allow a schedular 
evaluation in excess of 10 percent for residuals of a left 
hydrocelectomy, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. §§ 4.20, 
4.115b, 4.118, Diagnostic Codes 7523, 7804 (2005).  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's residuals of a left hydrocelectomy is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  The veteran's residuals of a left hydrocelectomy 
have not involved frequent hospitalizations.  Although the VA 
examiner in August 2002 reported that the hydrocele which he 
found the veteran to have at that time would likely involve 
some pain in the left testicular and left scrotal area, he 
reported no finding as to any interference with employment of 
the veteran attributable to residuals of a left 
hydrocelectomy and, indeed, there is no indication in the 
record that the appellant has been employed during the 
pendency of this appeal.  The Board is, therefore, not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Special Monthly Compensation 

A statute provides that VA will pay special monthly 
compensation (SMC) to a veteran with a service-connected 
disability which results in the anatomical loss of one or 
more creative organs or the loss of use of one or more 
creative organs.  See 38 U.S.C.A. § 1114(k) (West 2002).  In 
this case, it is not in dispute that the veteran does not 
have anatomical loss of a creative organ.

A regulation, 38 C.F.R. § 3.350(a)(1) provides the criteria 
to determine whether a claimant for SMC has loss of use of a 
testicle.  The criteria of 38 C.F.R. § 3.350(a)(1) relate to: 
the extent of reduction of the diameters of a testicle; 
reduction of the diameters of a testicle with an associated 
alteration of the consistency of the testicle; the absence of 
spermatozoa confirmed by a biopsy; and other criteria not at 
issue in this appeal.

Whether a testicle of any man meets the criteria of 38 C.F.R. 
§ 3.350(a)(1) for a finding of loss of use of a testicle is a 
matter on which the only probative evidence would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2005).

There is no competent medical evidence of record in this case 
showing that the medical criteria of 38 C.F.R. § 3.350(a)(1) 
for a finding of loss of use of a testicle have been met in 
the veteran's case, and, indeed, in his statements of record 
the veteran has not specifically alleged that the medical 
criteria of 38 C.F.R. § 3.350(a)(1) for a finding of loss of 
use of a testicle have been met in his case.

The preponderance of the evidence of record is clearly 
against any finding that the veteran's post-operative 
residuals of a left hydrocelectomy have resulted in the loss 
of use of his left testicle or other creative organ under 
current VA criteria, and entitlement to SMC for loss of use 
of a creative organ is not established.  See 38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(1) (2005).

Benefit of Doubt Doctrine   

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An evaluation in excess of 10 percent for post-operative 
residuals of a hydrocelectomy is denied.

Entitlement to special monthly compensation for the loss of 
use of a creative organ is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


